In my opinion, the judgment appealed from should be reversed, at least as to Minnie Lombard Powers, the mother of Leon Frank Powers, the insured. I am fully aware of the difficulties presented in the question to be here determined, but I am convinced that the rule laid down by the majority is too broad, is not supported by law or reason, and that the effects of this principle will be most confusing, and will lead to most unfortunate results.
I adhere to the doctrine that a husband cannot dispose of community personal property in ways which are essentially inimical or adverse to the interests of the community, and I adhere to the doctrine laid down in the decisions of this court in the cases of Marston v. Rue, 92 Wn. 129, 159 P. 111;Schramm v. Steele, 97 Wn. 309, 166 P. 634; Parker v.Parker, 121 Wn. 24, 207 P. 1062; In re McGovern's Estate,181 Wn. 231, 42 P.2d 796, 46 P.2d 1118; and Nimey v.Nimey, 182 Wn. 194, 45 P.2d 949. I am also of the view that, saving the question that a policy of fraternal insurance has no cash surrender value, the *Page 493 
opinion of this court in the case of Cade v. Head Camp, W.O.W.,27 Wn. 218, 67 P. 603, is no longer authority, as, when that decision was rendered, under the cases of Powell v. Pugh,13 Wn. 577, 43 P. 879, and Gund v. Parke, 15 Wn. 393,46 P. 408, the husband had greater rights in the disposition of community personal property than he now has, under our more recent decisions.
I am in accord with the majority in holding that the designation of a beneficiary in a policy of life insurance is not a testamentary disposition of the proceeds thereof, and that life insurance, at least outside of policies which have no cash surrender value, is property.
However, I am not in accord with the majority in holding that a man may not, under any and all circumstances, take out life insurance in favor of a dependent parent, paying the premiums out of community funds, and thereby, without the consent of his wife (and such consent might be void for want of consideration), protect such parent. Under the majority decision in this case, it might well be argued that a man could not take out life insurance in favor of his own dependent child by a prior marriage, and it might even be contended that he could not take out such insurance in favor of an adult child of the existing marriage, paying for such insurance with community funds.
The relation of husband and wife is of the greatest importance, both to the individuals and to the community at large, but it is not the only relation which is important, or which is favored and protected to the utmost by the law. The relationship of parent and child is one not founded upon contract, but upon the laws of nature itself, and is entitled to equal, and sometimes even greater, consideration than that of *Page 494 
man and wife. I have never heard it contended that a man may plead, as a defense to a claim that he must support his child by a prior marriage, that he has remarried, that his earnings are the community property of himself and his wife, and that, for that reason, he cannot be required to support his children out of such earnings. The later marriage must be considered to some extent in determining the amount that the father must pay, but he must still support his children.
It must be the law that, if a man and a woman marry, each takes the other, to some extent at least, cum onere, with the understanding that there may be certain demands based upon blood relationship which will have to be met out of community earnings. To hold that, before a man can assist his children or his parents who are in need, he must procure the formal consent of his wife, would, it seems to me, frequently result in an intolerable situation. If the husband cannot, out of community funds, pay for insurance in favor of a parent, he cannot pay for rent, fuel, food, or clothing needed by a parent. The rule laid down by the majority applies with equal force to a millionaire or a man in moderate, or even straitened, circumstances.
While it is proper to hold that a man cannot give community property to his mistress (Marston v. Rue, supra), or subject the community property to liability for his wrongful act in alienating the affections of the wife of another man (Schramm v.Steele, supra), or make a gift to his sister of a considerable amount of community property (Parker v. Parker, supra), in all of these cases it clearly appeared that the action of the husband was essentially adverse and antagonistic to the interests and welfare of the community. In my opinion, the correct rule is that an expenditure by *Page 495 
the husband, reasonable in amount, in view of all of the circumstances of the case, for the benefit of a parent or a child in need of assistance, is not inimical or adverse to the community, but is in furtherance of its true interest, and that the right to make such a provision should be upheld.
In some of the cases cited, it has been intimated that a husband may make gifts out of the community personal property if limited to "mere trifles," or to gifts not substantial in their nature. In Marston v. Rue, supra, the court said:
"Consequently the idea is not to be tolerated that a husband can give a mistress stocks and bonds or precious stones out of the family money. No part of those savings can he make gifts of against her consent, even to his own relatives, though mere trifles to the latter no doubt might be sustained under the rule of de minimis."
In the case of Parker v. Parker, supra, we find the following:
"The law which gives the husband the management and control of the community personal property does not give him the right to make substantial gifts thereof against the consent of the wife."
In Nimey v. Nimey, supra, the court said:
"If John did give or attempt to give to his mother the money drawn from the Spokane  Eastern bank, which was the community property of himself and wife, the attempt would be futile, because, while the husband has the management and control of community personal property, he does not have the right to make substantial gifts thereof without the consent of his wife."
What amounts to a "substantial" gift, necessarily depends upon the amount of community property and the earnings of the husband. What might well be a substantial gift, and obnoxious to the rule, out of a *Page 496 
community estate of ten thousand dollars would be a mere trifle out of an estate of a million dollars.
Our community property law has been in force in this jurisdiction for many years, and on the whole has proven satisfactory, in that it has protected the wife to a far greater extent than did the common law doctrine of dower, or the statutes of many other jurisdictions. The law, however, should not be regarded as an idol, upon whose altar every blood relationship, no matter how close and sacred, must be sacrificed.
It seems to me that Rem. Rev. Stat., § 9982 [P.C. § 1694], quoted in part in the majority opinion, which provides, interalia, that a parent shall be supported by a child, and that the county may recover thirty dollars a month for the use of the poor of the county, if the order of the board of county commissioners to furnish support be disregarded, has some bearing upon the question here presented. Doubtless, the payment required by this statute could be collected out of community property, and by § 9983 [P.C. § 1695], a wife is expressly exempted from an action by the county to collect the statutory payment. By excepting the wife from liability to suit, the statute by strong implication subjects a married man to such action. Of course, as stated by the majority, the responsibility ceases at the son's death, but during his life it would seem that the statutory responsibility transcends the community rights of the wife.
If a father can be compelled to support, out of community personalty, his children by a former marriage, and may be sent to jail if he refuses to do so, and if a son can be required to contribute to the poor of the county thirty dollars a month if he fails to provide for an indigent parent, how can it be contended that the brand "community property" exempts all such personalty from liability for such a responsibility? *Page 497 
If the law be as laid down by the majority, a ridiculously illogical situation is presented. A man, even of most moderate means, with a completely dependent wife and large family of small children, may by will (subject to the claim of his wife for three thousand dollars and support during administration) leave his half of the community estate to an utter stranger, while a multimillionaire, whose wife may be rich in her own right, cannot take out a thousand dollar policy of insurance in favor of his aged mother.
As I read the majority opinion, a wife, who might be so disposed, could maintain an action in replevin against her parents-in-law and recover articles necessary to their comfort which her husband might have given them, irrespective of the amount of the community estate and of the fact that the wife was being supported in comfort, or, indeed, in luxury. No such doctrine should be declared, unless absolutely required by the statute, and certainly the letter of the law requires no such construction. The statute does not purport to cover such a question as this; we have to consider only the law as it has been interpreted by our decisions.
The case at bar was submitted to the trial court upon an agreed statement of facts, which contains no statement concerning the financial condition of Minnie Lombard Powers, Dr. Powers' mother. She, however, was sworn as a witness on her own behalf, and from her testimony it appears that she is a widow, seventy years of age; that, while she owns her own home, she is dependent; and that her son had extended to her financial assistance for some time prior to his death. It clearly appears, then, from the record that Mrs. Powers was dependent, at least to a considerable extent, upon her son, and that she urgently needs the provision which he made for her by way of life insurance. *Page 498 
Dr. Powers' widow has received six thousand dollars under another life insurance policy carried by her husband, and by his will he left her all of his estate.
It may happen that the refusal of a wife to permit the appropriation of any community funds to the maintenance of the husband's parents would result to the great detriment of the community interest. Certainly, if a husband of ample means allowed his parents to live in want of the necessities of life, this fact would be detrimental to his standing in the community, and would result in injury to his profession or business. As I understand the opinion of the majority, it embodies the rule that, no matter how wealthy a husband may be, and entirely irrespective of the financial condition of the wife, the husband cannot, without the consent of the wife, give any community property to his family, no matter how much they may need assistance. In my opinion, this places an unwarranted limitation upon the provisions of Rem. Rev. Stat., § 6892 [P.C. § 1433], which provides, inter alia, that
"The husband shall have the management and control of community personal property, with a like power of disposition as he has of his separate personal property, except he shall not devise by will more than one-half thereof."
It should be held that this section vests the husband with the legal right to devote some portion of his earnings to the benefit of his parents, they being in need, and he at all times exercising good faith toward the community interests, of which he is the statutory manager. I desire, however, to emphasize the statement heretofore made, to the effect that the husband's duty to the community comes first, and that any gifts which he may make to his parents must be reasonable in amount, in view of all the circumstances of *Page 499 
the particular case, and no wise in fraud of the wife's interests.
In the case at bar, under all the circumstances disclosed from the record, I am of the opinion that Dr. Powers had the right to take out insurance upon his life in favor of his mother in the amount of two thousand five hundred dollars and pay for such insurance out of community funds, that his act was not a fraud on the community, and that appellant, Minnie Lombard Powers, is entitled to receive the proceeds of the policy of insurance upon the life of her son.
It seems to me that this court should lay down the rule that a son may, out of community funds, pay for a policy of life insurance in favor of a parent, if, under all the circumstances of the case, it appears that the parent needs such protection, and that the amount and cost of the insurance are reasonable, in view of circumstances such as the amount of the husband's income, the value of the community property, and the necessities of the wife and family.
While I am of the view that, in furtherance of the community business, a man may insure his life in an amount which, under all the circumstances, appears reasonable, in favor of a faithful and industrious employee, and that, in the case at bar, Fern Marie Safford should also receive the amount payable to her under the policy of insurance on Dr. Powers' life, I do not think that the principle which controls that phase of the case is of such fundamental importance as that which governs the insurance in favor of the mother. It is certainly for the advantage of the community that the husband's employees realize that he is mindful of their interests. Of late years, many employers have taken out group insurance for their employees. While it is probable that most of such employers are corporations, the advantages of such a *Page 500 
plan have probably appealed to some individuals. Doubtless, in such a case, the courts would even more closely scrutinize the facts and take into consideration the financial condition of the wife; but I am convinced that, in proper cases, the husband could make expenditures for insurance for the benefit of a faithful employee.
In no case is a gift of such protection by way of life insurance a gift of the face value of the policy. It is merely a gift in an amount equal to the premiums paid, and under no circumstances should a wife be allowed to recover out of the policy an amount greater than a sum equal to the premiums expended out of community funds.
Much of that which I have written in stating my disagreement with the conclusion reached by the majority has been by way of illustration of the evils which I believe inhere in the principle laid down. The majority opinion, if followed to its logical conclusion, will, it seems to me, lead to unjust results and overturn established principles of public policy. In my opinion, the rule should be laid down that a husband may, during coverture, take out and pay for, out of community funds, a policy of insurance on his life in favor, at least, of parent, child, and in proper cases, a near and dependent relative, or may, out of community funds, pay premiums on such a policy which he may have taken out before marriage, unless it be held that such payments on his part constitute a fraud upon the wife or community. In the instant case, I am convinced that the judgment of the superior court is wrong, and should be reversed, and for the reasons stated, I dissent from the conclusion reached by the majority.
STEINERT, C.J., MAIN, and GERAGHTY, JJ., concur with BEALS, J. *Page 501